Barnes, C.,
concurring.
I fully concur in the opinion of my Brother Oldham in this case. This court has held in State v. Weston, 4 Nebr., 216, and in State v. Weston, 6 Nebr., 16, that no *30specific legislative appropriation is necessary to authorize the auditor to draw his warrant for the payment of the salaries of those officers created by, and whose salaries are fixed in, the constitution. The supreme court reporter, ex-officio clerk and librarian, being one of the officers provided for by the constitution, it remains only to inquire whether or not his salary is fixed therein. We think that it is so fixed. That portion of the' constitution which creates the office also provides for the appointment of such officer, and that he shall receive a salary to be fixed by law, not to exceed $1,500 per annum. We believe that this fixes the salary until the legislature, by proper legal enactment, shall change .the amount. It may be that the legislature could reduce that amount at a proper time, and by suitable enactment in that behalf; but, until some such action is taken, I hold that the amount of the compensation is fixed at $1,500 per annum. Such must have been the understanding of the constitution makers. Suppose that after the adoption of the constitution, the organization of the court, and the appointment of the reporter, the legislature had fathed to take any action in relation to the salary of such reporter at all, what would have been the result? The clerk could not have been expected or required to serve without any compensation, and, without his services the court itself could do no business. Thus the powers of one of the governmental departments provided for by the constitution- itself would have been completely paralyzed. Such a condition of affairs could not have been contemplated. The salary of the clerk is fixed by the constitution, and the intention was simply to allow the legislature to reduce the amount thereof, if it should be found too great to be a reasonable compensation for the performance of the duties of the office. In case it were necessary for the affirmance of the judgment of the court below, I would so hold.